 



EXHIBIT 10.2
Federal Signal Corporation
Second Amendment and Waiver to the Second Amended and Restated
Credit Agreement
     This Second Amendment and Waiver to the Second Amended and Restated Credit
Agreement (herein, the “Amendment”) is entered into as of March 27, 2008, among
Federal Signal Corporation, a Delaware corporation (the “Borrower”), the Banks
party hereto and Bank of Montreal, as Agent for the Banks.
Preliminary Statements
     A. The Borrower, the Banks, the Guarantors and the Agent entered into a
certain Second Amended and Restated Credit Agreement, dated as of April 25, 2007
(the Credit Agreement, as the same has been amended prior to the date hereof,
being referred to herein as the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
     B. The Borrower has requested that the Required Banks amend certain
provisions of the Credit Agreement and waive the requirements of Sections 8.22
and 9.1(k) of the Credit Agreement, and the Required Banks are willing to do so
under the terms and conditions set forth in this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Credit Agreement shall be and hereby is amended as follows:
     1.1. The definitions of the term “Consolidated Net Worth” and “EBIT”
contained in Section 5.1 of the Credit Agreement shall be amended to read as
follows:
     “Consolidated Net Worth” means, for any period, the sum of all equity and
retained earnings of Borrower and its Subsidiaries, determined in accordance
with GAAP on a consolidated basis, but without deducting therefrom (a) any
non-cash charges or including therein any non-cash gains resulting from the
impact of SFAS No. 87 (Employers’ Accounting for Pensions), or (b) non-cash
charges in an aggregate amount not to exceed $200,000,000 relating to the sale,
revaluation, closure or disposition of assets, provided that such charges are
non-cash charges in the period in which taken and in all future periods, in each
case notwithstanding the GAAP treatment of any such charges or gains.
     “EBIT” means, for any period, Consolidated Net Income for such period plus
all amounts deducted in arriving at such Consolidated Net Income amount for such
period

 



--------------------------------------------------------------------------------



 



for (w) Interest Expense, (x) federal, state and local income tax expense,
(y) cash charges relating to the restructuring, closure, sale or consolidation
of existing operational facilities in an aggregate amount not to exceed
$15,000,000, and (z) non-cash charges in an aggregate amount not to exceed
$200,000,000 relating to the sale, revaluation, closure or disposition of
assets, provided that such charges are non-cash charges in the period in which
taken and in all future periods.
     1.2. Section 8.15 of the Credit Agreement shall be amended by replacing the
phrase “.55 to 1.0” with the phrase “.50 to 1.0”.
     1.3. Section 8.16 of the Credit Agreement shall be amended to read as
follows:
     Section 8.16. Interest Coverage Ratio. The Borrower will, as of the last
day of each fiscal quarter of the Borrower ending on each date specified below,
maintain an Interest Coverage Ratio not less than set forth below opposite such
date:

          Interest Coverage Ratio Fiscal Quarter Ending On   Shall Not Be Less
Than: March 31, 2008   2.00 to 1 June 30, 2008   2.00 to 1 September 30, 2008  
2.25 to 1 December 31, 2008   2.75 to 1 Each fiscal quarter ending thereafter  
3.00 to 1

     1.4. Effective upon the sale or other disposition of Financial Services
Assets having an aggregate fair market value in excess of $75,000,000 in one or
more arm’s-length transactions with unaffiliated third parties, Section 8.20 of
the Credit Agreement shall be amended by replacing the percentage “60%”
appearing therein with the percentage “50%”.
Section 2. Waiver.
     2.1. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Required Banks hereby waive (x) the requirements of
Section 8.22 of the Credit Agreement in connection with any sale of any issued
and outstanding Stock of any of the BA Lease Financing Borrowers, and (y) any
Event of Default under Section 9. l(k) of the Credit Agreement resulting from
any sale of any issued and outstanding Stock of any of the BA Lease Financing
Borrowers, provided that (a) such sale is for fair market value in an
arm’s-length transaction with unaffiliated third parties, (b) the Borrower shall
not amend any of the documents relating to the BA Lease Financing in a manner
that would increase the Recourse Obligations (as defined in the BA Lease
Financing Loan Agreement), and (c) after giving effect to such sale and as a
result of such sale the Borrower and the Guarantors shall have no Recourse
Obligations relating to the BA Lease Financing.

- 2 -



--------------------------------------------------------------------------------



 



     2.2. The limited waiver set forth herein does not constitute, nor should it
be construed as, a continuing or prospective waiver of any other rights or
obligations of any Person under any Loan Document and does not preclude any
exercise or further exercise of any other right, power, or privilege under any
Loan Document or applicable law. Except as expressly provided for herein, the
foregoing waiver is not intended to and does not constitute any modification or
amendment of or supplement to the Credit Agreement or any Loan Document or any
of the terms and conditions thereof.
Section 3. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     3.1. The Borrower, the Guarantors, the Required Banks and the Swing Line
Lender shall have executed and delivered this Amendment.
Section 4. Representations.
     In order to induce the Banks to execute and deliver this Amendment, the
Borrower hereby represents to the Agent and the Banks that as of the date hereof
(a) the representations and warranties set forth in Section 6 of the Credit
Agreement are and shall be and remain true and correct in all material respects
(except that the representations contained in the first three sentences of
Section 6.4 shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Banks), and (b) the Borrower and its Subsidiaries
are in compliance with the terms and conditions of the Credit Agreement and no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.
Section 5. Miscellaneous.
     5.1. Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
     5.2. Each Guarantor hereby consents to the above Amendment to the Credit
Agreement, confirms that all of its obligations as a Guarantor thereunder remain
in full force and effect, and agrees that the consent of the undersigned to any
further amendments to the Credit Agreement shall not be required as a result of
this consent having been obtained.
     5.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment

- 3 -



--------------------------------------------------------------------------------



 



by signing any such counterpart and each of such counterparts shall for all
purposes be deemed to be an original. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original. This Amendment shall be
governed by the internal laws of the State of Illinois.
[Signature Page to Follow]

- 4 -



--------------------------------------------------------------------------------



 



     This Second Amendment to Second Amended and Restated Credit Agreement and
Waiver is entered into as of the date and year first above written.

              “Borrower”
 
            Federal Signal Corporation
 
       
 
  By   /s/ David Janek
 
       
 
      Name: David Janek
 
      Title: VP and Treasurer
 
       
 
  By   /s/ Ronald E. Dolatowski
 
       
 
      Name: Ronald E. Dolatowski
 
      Title: Asst Treasurer

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  “Guarantors”
 
   
 
  E-One, Inc. (f/k/a Emergency One, Inc.)
 
  Vactor Manufacturing, Inc.
 
  Elgin Sweeper Company
 
  Dayton Progress Corporation
 
  P.C.S. Company
 
  Federal APD Incorporated.
 
  FS Depot, Inc.
 
  E-One New York, Inc.
 
  Federal Sign and Signal, Inc.
 
  Dayton Progress International
 
       Corporation
 
  Guzzler Manufacturing, Inc.
 
  Emergency Vehicle Solutions of
 
       Southern California
 
  Federal Merger Corporation
 
  Federal Signal Credit Corporation
 
  Fs Holding, Inc.
 
  Victor products Usa, Incorporated
 
  Jamestown Precision Tooling, Inc.
 
  Jetstream of Houston, Inc.
 
  Jetstream of Houston, LLP
 
  Pauluhn Electric Mfg. Co. Inc.
 
  Pauluhn Electric Manufacturing, LLP
 
  Athey Product, Inc.
 
  Federal Sign,Inc.
 
  Emergency One, Inc.

         
 
  By   /s/ David Janek
 
       
 
      Name: David Janek
 
      Title: VP and Treasurer

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Accepted and agreed to.

              Bank of Montreal, as Agent and L/C Issuer
 
       
 
  By   /s/ Danjuma G. Gibson
 
       
 
      Name: Danjuma G. Gibson
 
      Title: Vice President
 
            Harris N.A., as an L/C Issuer with respect to the      Existing
Letters of Credit only
 
       
 
  By   /s/ Danjuma G. Gibson
 
       
 
      Name: Danjuma G. Gibson
 
      Title: Vice President
 
            BMO Capital Markets Financing, Inc., in its      individual capacity
as a Bank and as Swing Line      Lender
 
       
 
  By   /s/ Danjuma G. Gibson
 
       
 
      Name: Danjuma G. Gibson
 
      Title: Vice President
 
            Bank of America, N.A., in its individual capacity as a
         Bank and as Documentation Agent
 
       
 
  By   /s/ Jeffrey A. Armitage
 
       
 
      Name: Jeffrey A. Armitage
 
      Title: SVP

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              The Bank of Tokyo — Mitsubishi UFJ, Ltd.
 
       
 
  By   /s/ Victor Pierzchalski
 
       
 
      Name: Victor Pierzchalski
 
      Title: Vice President & Manager

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY
 
       
 
  By:   /s/ Michael Kingsley
 
       
 
      Name: Michael Kingsley
 
      Title: Vice President

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              The Bank of Tokyo- Mitsubishi UFJ, Ltd., Chicago
     Branch f/k/a The Bank of Tokyo— Mitsubishi,      Ltd.
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
            The Northern Trust Company
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
            Nordea Bank Finland, Plc  
 
  By   /s/ Henrik M. Steffensen
 
       
 
      Name: Henrik M. Steffensen
 
      Title: Senior Vice President  
 
  By   /s/ Gerald E. Chelius, Jr.
 
       
 
      Name: Gerald E. Chelius, Jr.
 
      Title: SVP Credit
 
            LaSalle Bank National Association
 
       
 
  By   /s/ Jeffrey A. Armitage
 
       
 
      Name: Jeffrey A. Armitage
 
      Title: SVP

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              National city Bank, in its individual
capacity as a Bank and as Syndication Agent
 
       
 
  By   /s/ Jon R. Hinard 
 
       
 
      Name: Jon R. Hinard
 
      Title: Senior Vice President

              Credit Suisse, Cayman Islands Branch
 
       
 
  By   /s/ Mikhail Faybusovich
 
       
 
      Name: Mikhail Faybusovich
 
      Title: Vice President
 
       
 
  By   /s/ Laurence Lapeyr
 
       
 
      Name: Laurence Lapeyr
 
      Title: Associate

              Charter One Bank, N.A.
 
       
 
  By    
 
       
 
      Name:
 
      Title:

              Associated Bank, N.A.
 
       
 
  By   /s/ Brett T. Rausch
 
       
 
      Name: Brett T. Rausch
 
      Title: Vice President

              HSBC BANK USA, N.A.,
 
       
 
  By   /s/ Molly Drennan
 
       
 
      Name: Molly Drennan
 
      Title: Vice President

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              RBS Citizens, N.A., as successor to Charter One      Bank,N.A
 
       
 
  By   /s/ R. Michael Newton
 
       
 
      Name: R. Michael Newton
 
      Title: Senior Vice President

Federal Signal Corporation
Signature Page to Second Amendment and Waiver to the Second
Amended and Restated Credit Agreement

 